       Case: 1:21-cv-00401 Document #: 1 Filed: 01/24/21 Page 1 of 7 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GEORGE DIMITRIOU,                                     )
                                                      )       1:21-cv-00401
                       Plaintiff,                     )
                                                      )
       v.                                             )
                                                      )
FIFTH THIRD BANK, NA,                                 )
                                                      )
                       Defendant.                     )

                                           COMPLAINT

       NOW COMES the Plaintiff, GEORGE DIMITRIOU, by and through his attorneys,

SMITHMARCO, P.C., and for his complaint against FIFTH THIRD BANK, NA, Plaintiff states

as follows:


                                I.        PRELIMINARY STATEMENT

       1.       This is an action for actual and statutory damages for violations of the Fair Credit

Reporting Act (hereinafter “FCRA”), 15 U.S.C. §1681, et. seq.


                                    II.    JURISDICTION & VENUE

       2.      Jurisdiction arises under the Fair Credit Reporting Act 15 U.S.C. §1681, et. seq.,

and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

       3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                           III.   PARTIES

       4.      GEORGE DIMITRIOU, (hereinafter, “Plaintiff”) is an individual who was at all

relevant times residing in the City of Naperville, County of Will, State of Illinois.




                                                  1
       Case: 1:21-cv-00401 Document #: 1 Filed: 01/24/21 Page 2 of 7 PageID #:2




        5.      At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. §1681a(c).

        6.      FIFTH THIRD BANK, NA (hereinafter, “Defendant”) is a national bank with

locations throughout the State of Illinois. Defendant’s principal place of business is located in

the State of Ohio.

        7.      At all relevant times, Defendant was a “person” as that term is defined by 15

U.S.C. §1681a(b).


                                        IV.     ALLEGATIONS

        8.      At all relevant times, credit reports as alleged in this pleading are “consumer

reports” as that term is defined by 15 U.S.C. §1681a(d).

        9.      Defendant has been providing derogatory and inaccurate statements and

information relating to Plaintiff and Plaintiff’s credit history to various credit reporting agencies,

as that term is defined by 15 U.S.C. 1681a(f).

        10.     Defendant is aware that the credit reporting agencies to which they are providing

this information are going to disseminate this information to various other persons or parties who

will be reviewing this information for the purpose of extending credit, insurance or employment.

        11.     The inaccurate information of which Plaintiff complains is an account, or trade-

line, that reflects Plaintiff’s history of credit with Defendant.

        12.     Plaintiff had at all times throughout the history of his account with Defendant

made payments via automatic debit from a bank account Plaintiff had with Chase Bank.

        13.     Plaintiff had at all times throughout the history of his account with Defendant

paid every month the entire balance through an automatic payment.




                                                   2
       Case: 1:21-cv-00401 Document #: 1 Filed: 01/24/21 Page 3 of 7 PageID #:3




       14.     Unbeknownst to Plaintiff and through no fault of his own, payments were not

drawn from his Chase Bank account to pay down the balance to Defendant.

       15.     Plaintiff received no written or verbal warning that his automatic payments were

not being drawn to pay his balance and that his balance was going unpaid.

       16.     Upon noticing his payments were not being drawn by Defendant, Plaintiff

immediately contacted defendant and paid the outstanding balance in full.

       17.     Plaintiff had at all times throughout the history of his account with Defendant

handled his obligation with Defendant responsibly and earned the right to a positive credit rating

with Defendant.

       18.     Any failure to make a payment on the account was through no direct fault of

Plaintiff, or at least was a result of the failure of communication to Plaintiff of the intricacies of

the functions of the automatic payment options presented by Defendant as a means of paying

balances owed to Defendant.

       19.     The reporting of the account under the aforementioned circumstances as a

delinquent account with missed payments is inaccurate and misleading.

       20.     Despite the foregoing, Defendant has disseminated information that the account

was up to sixty (60) days past due. (hereinafter “the inaccurate information”)

       21.     The inaccurate information negatively reflects upon the Plaintiff, Plaintiff’s credit

repayment history, Plaintiff’s financial responsibility as a debtor, and Plaintiff’s credit

worthiness.

       22.     Credit reports containing the inaccurate information have been and continue to be

disseminated to various persons and credit grantors, both known and unknown.




                                                  3
       Case: 1:21-cv-00401 Document #: 1 Filed: 01/24/21 Page 4 of 7 PageID #:4




       23.     In October of 2020, Plaintiff disputed the inaccurate information with Equifax

Information Services, Inc (hereinafter, “Equifax”) and Experian Information Solutions, Inc,

(hereinafter, “Experian”) by written communication to their respective representatives and by

following the aforementioned reporting agencies’ established procedures for disputing consumer

credit information.

       24.     Upon information and belief, within five (5) days of Plaintiff disputing the

inaccurate information with Equifax, Equifax notified Defendant that Plaintiff disputed the

inaccurate information and the nature of Plaintiff’s dispute.

       25.     Defendant received notification from Equifax that Plaintiff disputed the

inaccurate information and the nature of Plaintiff’s dispute.

       26.     Upon information and belief, Defendant received from Equifax, notice of

Plaintiff’s dispute by an Automated Consumer Dispute Verification Notice.

       27.     Upon information and belief, Defendant received from Equifax additional

information and documentation that Equifax had received from Plaintiff relative to and in

support of Plaintiff’s dispute.

       28.     Defendant then and there owed Plaintiff a duty to assist the Equifax in a re-

investigation into the disputed information being reported about Plaintiff by Defendant.

       29.     Upon information and belief, within five (5) days of Plaintiff disputing the

inaccurate information with Experian, Experian notified Defendant that Plaintiff disputed the

inaccurate information and the nature of Plaintiff’s dispute.

       30.     Defendant received notification from Experian that Plaintiff disputed the

inaccurate information and the nature of Plaintiff’s dispute.




                                                 4
       Case: 1:21-cv-00401 Document #: 1 Filed: 01/24/21 Page 5 of 7 PageID #:5




        31.    Upon information and belief, Defendant received from Experian, notice of

Plaintiff’s dispute by an Automated Consumer Dispute Verification Notice.

        32.    Upon information and belief, Defendant received from Experian additional

information and documentation that Experian had received from Plaintiff relative to and in

support of Plaintiff’s dispute.

        33.    Defendant then and there owed Plaintiff a duty to assist Experian in a re-

investigation into the disputed information being reported about Plaintiff by Defendant.

        34.    Notwithstanding Plaintiff’s efforts and Defendant’s duties, Defendant continued

to publish and disseminate such inaccurate information to various credit reporting agencies.

        35.    Despite Plaintiff’s efforts to date, Defendant has nonetheless deliberately,

willfully, intentionally, recklessly and negligently repeatedly failed to perform reasonable re-

investigations of the above dispute as required by the FCRA, has failed to remove and/or correct

the inaccurate information, has failed to note the disputed status of the inaccurate information,

and has continued to report the derogatory inaccurate information about Plaintiff.

        36.    Plaintiff’s credit reports and file have been obtained from Defendant and have

been reviewed many times by prospective and existing credit grantors and extenders of credit,

and the inaccurate information has been a substantial factor in precluding Plaintiff from

receiving many different credit offers and opportunities, known and unknown, and from

receiving the most favorable terms in financing and interest rates for credit offers that were

ultimately made.

        37.    As a result of Defendant’s conduct, Plaintiff has suffered actual damages in the

forms of lost credit opportunities, harm to credit reputation and credit score, and emotional

distress.



                                                5
       Case: 1:21-cv-00401 Document #: 1 Filed: 01/24/21 Page 6 of 7 PageID #:6




       38.     At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of Defendant herein.

       39.     At all times pertinent hereto, the conduct of Defendant, as well as that of its

agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for federal and state laws and the rights of Plaintiff herein.

       40.     Defendant violated sections 1681n and 1681o of the FCRA by engaging in the

following conduct that violates 15 U.S.C. §1681s-2(b):

               a. Willfully and negligently failing to conduct an investigation of the inaccurate
                  information that Plaintiff disputed;

               b. Willfully and negligently failing to review all relevant information concerning
                  Plaintiff’s account provided to this Defendant;

               c. Willfully and negligently failing to report the inaccurate status of the
                  inaccurate information to all credit reporting agencies;

               d. Willfully and negligently failing to properly participate, investigate and
                  comply with the reinvestigations that were conducted by any and all credit
                  reporting agencies concerning the inaccurate information disputed by
                  Plaintiff;

               e. Willfully and negligently continuing to furnish and disseminate inaccurate and
                  derogatory credit, account and other information concerning the Plaintiff to
                  credit reporting agencies and other entities despite knowing that said
                  information was inaccurate; and,

               f. Willfully and negligently failing to comply with the requirements imposed on
                  furnishers of information pursuant to 15 U.S.C. §1681s-2(b).

       41.       Defendant’s conduct was a direct and proximate cause, as well as a substantial

factor, in causing the injuries, damages and harm to Plaintiff that are outlined more fully above,

and as a result, Defendant is liable to compensate Plaintiff for the full amount of statutory, actual




                                                  6
      Case: 1:21-cv-00401 Document #: 1 Filed: 01/24/21 Page 7 of 7 PageID #:7




and punitive damages, along with attorneys’ fees and costs, as well as such other relief permitted

by law.

                                       V.      JURY DEMAND

          42.   Plaintiff hereby demands a trial by jury on all issues so triable.

                                    VI.     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, GEORGE DIMITRIOU, by and through his attorneys,

respectfully prays for Judgment to be entered in favor of Plaintiff and against Defendant as

follows:

                a.     All actual compensatory damages suffered;

                b.     Statutory damages of $1,000.00;

                c.     Punitive damages;

                d.     Plaintiff’s attorneys’ fees and costs; and,

                e.     Any other relief deemed appropriate by this Honorable Court.

                                                               Respectfully submitted,
                                                               GEORGE DIMITRIOU


                                                        By:     s/ David M. Marco
                                                                Attorney for Plaintiff

   Dated: January 24, 2021

   David M. Marco
   IL Bar No. 6273315/FL Bar No. 125266
   SMITHMARCO, P.C.
   55 W. Monroe Street, Suite 1200
   Chicago, IL 60603
   Telephone: (312) 546-6539
   Facsimile:    (888) 418-1277
   E-Mail:       dmarco@smithmarco.com




                                                  7
